DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, it is indefinite as to it means by “mirroring matrices”, how the matrices are manipulated.  Further, the recitation “forming paired matrices by combining a mirrored matrix of the mirrored matrices with a non-mirrored matrix” is indefinite as to whether the combination would result in a pairs matrices or a single matrix.  Claims 2 and 3 also have the same problem.
As per claim 4, the recitation “the mirroring is performed by shifting the mirrored matrix of the mirrored matrices” is indefinite as to what it means.  Further, it is indefinite as to how the value N related to the matrices.    

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,984,041. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a common Cholesky decomposition on Graphics Processing Unit (GPU) that combines matrices by mirroring matrices and shifting a matrix by N + 1, and solves the combined matrices simultaneously, and claims 1-4 are merely a broaden version of and clearly anticipated by claims 1-19 of the Patent. For instance, claims 1 – 3 are anticipated by at least patent claims 1 and 8, and claim 4 is anticipated by patent claim 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,695. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a common Cholesky decomposition on Graphics Processing Unit (GPU) that combines matrices by mirroring matrices and shifting a matrix by N + 1, and solves the combined matrices simultaneously, and claims 1-4 are merely a broaden version of and clearly anticipated by claims 1-20 of the Patent. For instance, claims 1 – 4 are anticipated by at least patent claims 1 and 14.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,572,569. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a common Cholesky decomposition on Graphics Processing Unit (GPU) that combines matrices by mirroring matrices and shifting a matrix by N + 1, and solves the combined matrices simultaneously, and claims 1-4 are merely a broaden version of and clearly anticipated by claims 1-3 of the Patent. For instance, claims 1 – 4 are clearly anticipated by at least patent claim 1.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,036,892. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a common Cholesky decomposition on Graphics Processing Unit (GPU) that combines matrices by mirroring matrices and shifting a matrix by N + 1, and solves the combined matrices simultaneously, and claims 1-4 are merely a broaden version of and clearly anticipated by claims 1-4 of the Patent. For instance, claims 1 – 4 are clearly anticipated by at least patent claim 1. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gustavson et al., (2006/0173947).
 	As per claims 1-3, Gustavson et al. discloses in figures 3 and 5 a batched Cholesky decomposition including mirroring matrices (T1 and T2 by  501), forming paired matrices by combining (by 501, figure 5) a mirrored matrix (T2) of the mirrored matrices with a non-mirrored matrix (T1) (see figure 3); and solving the paired matrices simultaneously( by 502, figure 5).  
 	As per claim 4, Gustavson et al. discloses in figures 3, the mirroring is performed by shifting the mirrored matrix (T2) of the mirrored matrices by N + 1, where N is an integer.  

Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
 	Regarding the nonstatutory double patenting rejection, applicant’s argurements are not persuasive because claims 1-4 are clearly anticipated by the claims of the patents, and applicant does not particularly point out  which of the claimed feature(s) is/are not covered by the patent claims.
 	Regarding the rejected under 35 U.S.C. 102(a)(1) applicant’s argurements are not persuasive because the claims do not clearly define the matrices.  Therefore, each T1 and T2 in figure 3 of Gustavson et al. can be seen as a matrix of a pair matrices, and the transformation from 302 to 300 as shown in figure 3 clearly includes mirroring matrices T1 and T2 and forming paired matrices by combining a mirrored matrix (T1) of the mirrored matrices with a non-mirrored matrix (T2) as shown for 300, as claimed,
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182